Case 3:19-cv-03048-ELW Document 15               Filed 07/01/20 Page 1 of 3 PageID #: 908



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION


  RICHARD S. JARRETT                                                              PLAINTIFF

  v.                                 CIVIL NO. 19-cv-03048

  ANDREW SAUL, Commissioner                                                       DEFENDANT
  Social Security Administration

                                 MEMORANDUM OPINION

         Plaintiff, Richard S. Jarrett, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of Social Security Administration

  (Commissioner) denying his claim for a period of disability and disability insurance benefits

  (“DIB”) under Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §

  423(d)(1)(A). In this judicial review, the court must determine whether there is substantial

  evidence in the administrative record to support the Commissioner’s decision. See 42 U.S.C.

  § 405(g).

         Plaintiff protectively filed his application for DIB on March 17, 2016. (Tr. 15). In his

  application, Plaintiff alleged disability beginning on January 30, 2016, due to nerve damage,

  balance issues, after-effects of radiation and hormone treatments, difficulty walking and

  standing, and high blood pressure. (Tr. 15, 202). An administrative hearing was held on

  October 11, 2017, at which Plaintiff appeared with counsel and testified. (Tr. 15, 36-79).

         On October 17, 2018, the ALJ issued an unfavorable decision. (Tr. 12). The ALJ found

  that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: degenerative disc disease (disorders of the back – discogenic

  and degenerative); essential hypertension; obesity; status post back surgery. (Tr. 17-19). After


                                                 1
Case 3:19-cv-03048-ELW Document 15               Filed 07/01/20 Page 2 of 3 PageID #: 909



  reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did

  not meet or equal the severity of any impairment listed in the Listing of Impairments found in

  20 CFR Part 404, Subpart P, Appendix 1. (Tr. 19). The ALJ found that Plaintiff retained the

  residual functional capacity (RFC) to:

         [P]erform light work as defined in 20 CFR 404.1567(b), except lift and/or carry 20
         lbs. occasionally, lift and/or carry 10 lbs. frequently, stand/walk 6 hours in an 8
         hour workday with normal breaks, sit 6 hours in an 8 hour workday with normal
         breaks, push and with limitations pursuant to lift/carry limitations, climb ramps and
         stairs occasionally, climb ladders, ropes, and scaffolds occasionally, balance, stoop,
         kneel, crouch, and crawl occasionally, reach on the right with front and/or lateral
         and overhead occasionally, reach overhead on the left occasionally, handle and
         finger on the right occasionally, use foot control on the right occasionally, and
         limited to jobs that can be performed with a handheld assistive device while
         walking on uneven terrain.
         (Tr. 20-37).
          The ALJ found Plaintiff would be unable to perform any of his past relevant work.

  (Tr. 27). With the help of a vocational expert, the ALJ then determined that Plaintiff could

  perform the representative occupations of furniture rental consultant or counter clerk. (Tr. 28-

  29). The ALJ found Plaintiff was not disabled from January 30, 2016, through the date of his

  decision. (Tr. 29).

         Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 8). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 13, 14).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

                                                 2
Case 3:19-cv-03048-ELW Document 15               Filed 07/01/20 Page 3 of 3 PageID #: 910



  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff brings one point on appeal, whether the ALJ’s RFC determination was

  unsupported by substantial evidence due to being based solely on the opinions of non-

  examining state agency physicians. (Doc. 13, pp. 3-8). More specifically, Plaintiff argues the

  ALJ erred in his assignment of less weight to the opinions of three treating and one examining

  physician while giving substantial weight to the opinions of the state agency consultants. Id.

         The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

  stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds

  Plaintiff’s arguments on appeal to be without merit and finds the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

  summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

         IT IS SO ORDERED this 1st day of July 2020.

                                                /s/ Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
